Citation Nr: 1720744	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  10-41 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to April 10, 2014, and a disability rating in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) prior to April 10, 2014.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, granted the Veteran's claim for service connection for PTSD and assigned a disability rating of 30 percent from March 8, 2010.

This case was previously before the Board and was remanded for further development in March 2014 and November 2016.  In March 2014, the case was remanded to afford the Veteran an examination to determine the severity of his PTSD.  In November 2016, the case was remanded to afford the Veteran an opportunity to provide testimony in a hearing.  In March 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  The Board additionally notes that the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO in February 2015, and a transcript of that hearing is associated with the claims file as well.

Additionally, in the November 2016 decision, the Board found that evidence of unemployability was submitted during the course of the appeal, and a claim for entitlement to TDIU was considered to have been raised by the record as "part and parcel" of the underlying claim for an increased evaluation for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board subsequently remanded the Veteran's TDIU claim as it was inextricably intertwined with the PTSD claim.  By way of history, the Veteran was previously granted entitlement to TDIU from April 10, 2014.  See November 2014 Rating Decision; April 2015 Rating Decision.  The claim for entitlement to TDIU is properly before the Board.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected PTSD has been manifested by symptoms more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as: impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; depressed mood; anxiety; and chronic sleep impairment.

2.  For the period prior to April 10, 2014, the Veteran has service-connected disabilities that result in a combined rating of 80 percent with at least one disability ratable at 40 percent or more: PTSD with alcohol use disorder at 70 percent disabling; tinea versicolor at 10 percent disabling; tinnitus at 10 percent disabling; and hearing loss at a noncompensable rating.

3.  During the entire appeal period, the Veteran has been unable to secure or follow substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9211 (2016).

2.  The criteria for a finding of TDIU have been met for the period prior to April 10, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased initial evaluation for PTSD in excess of 30 percent prior to April 10, 2014, and an evaluation in excess of 70 percent thereafter.  Additionally, the Veteran seeks entitlement to TDIU for the period prior to April 10, 2014.

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016).  

With respect to the TDIU claim, given the favorable outcome in this decision that represents a full grant of TDIU, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

With respect to the PTSD claim, the issue arose from the initial grant of service connection.  Thus, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA treatment and examination reports are in the claims file, and the Board remanded for current examination results.  The Veteran has not asserted that there are additional records to be obtained. 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103 (c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010) (per curiam).  At the Veteran's most recent Board hearing in March 2017, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria, and ensured all relevant treatment records are in the claims file.  The Veteran has not voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted in Bryant, were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  As such, the Board may assess the merits of the appeal without prejudice to the Veteran.

PTSD

The criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disability evaluations are determined by evaluating the extent to which the Veteran's service-connected disorder adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  If there is a question as to which evaluation to apply to the Veteran's disorder, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Psychiatric disabilities, to include PTSD, are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent disability rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

Effective August 4, 2014, the Rating Schedule was amended.  Outdated references to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) were removed and replaced with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in January 2011, and therefore the claim is governed by DSM-IV.  

The Board notes that the use of the Global Assessment of Functioning (GAF) scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-5 at 16 (2013).  In this case, however, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the assigned GAF scores remain relevant for consideration in this appeal.  

A GAF score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the DSM-IV at 32 (1994)).  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.  Scores ranging from 21 to 30 are indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether the Veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of the Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  
An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Prior to the appeal period, in January 2010 VA treatment records, the Veteran reported nightmares, flashbacks, avoidance, hypervigilance, depression, anhedonia, poor energy, poor concentration, and drinking two beers a day.  He denied suicidal ideation, homicidal ideation, auditory or visual hallucinations, paranoia, any history of driving under the influence, any history of psychiatric hospitalizations, and any history of suicide attempts.  Upon examination, a clinician noted that the Veteran was: groomed and dressed appropriately; alert and oriented to person, place, time, and circumstance; cooperative, but guarded with good eye contact; with no motor abnormalities; with normal speech rate, volume, tone, and prosody; with linear, relevant, goal-directed thought process; with no hallucinations or evidence of formal thought disorder; with no ruminations or obsessional ideation; with intact memory; and with appropriate insight and judgment.  It was also noted that there was no evidence of a history of violence.  A GAF score of 55 was noted.  

In a February 2010 VA consultation, the following were noted: daily intrusive thoughts about active service and difficulty in re-directing his concentration; distressing dreams occurring 1 to 2 times a week; psychological distress and reactivity due to triggers; avoidance of thoughts and activities; anhedonia; social detachment; restricted affect; sleep disturbances; irritability; hypervigilance; and exaggerated startle response.  Psychosis, obsessions, and compulsions were not observed.  He denied any juvenile or adult legal history.  A mental status evaluation revealed no hallucinations, no memory impairment, and no delusions.  A current GAF score of 54 was noted.  The severity of the Veteran's psychological stressors in social, occupational, marital, and familial settings were noted to be severe.

In his March 2010 claim for PTSD, the Veteran described that he occasionally relived military stressor events through dreams.  He reported that he previously attended marriage counseling with his ex-wife and was told that he needed counseling for his aggressive attitude and lack of compassion to others; they divorced after two years.  He reported current symptoms of social isolation, difficulty with coping with feelings and uncontrollable situations, and that his wife and children have problems with his "bunker style of living."

In a March 2010 VA examination, the Veteran reported having no relationships other than family relationships with his wife, brother, and two of his children.  He reported that he did not get along with one of his sons.  He denied suicidal or homicidal ideation, delusions, and hallucinations.  He was judged to be of no risk to self or others.  It was noted that he was able to handle daily living skills such as maintaining personal hygiene, using the telephone, getting to places beyond walking distance, grocery shopping, preparing meals, doing housework and handiwork, and taking his medications.  He was noted to be oriented to date, place, and facility; appropriately dressed and groomed; with speech logical, fluent, and goal-directed; coherent and organized thought processes.  Upon examination, the examiner noted that the Veteran presented with symptoms of: re-experiencing with nightmares, recurrent thoughts; occasional flashbacks; numbness and avoidance; sustained difficulty with closeness in relationships; social isolation; anhedonia; foreshortened future; irritability; impaired memory; hypervigilance; hopelessness; and worthlessness.  The examiner determined that these symptoms had a moderate impact on the Veteran's psychological, social, and occupational functioning.  A GAF score of 53 was noted. 

In his October 2010 substantive appeal (VA Form 9), the Veteran reported poor coping skills, disappearing social skills, increased anxiety, impaired sleep, anger, mood swings followed by violence, detachment, mood swings, and inability to adapt to stressful circumstances.  

In an April 2014 VA examination, the Veteran reported: a strained marital relationship, few friends, daily alcohol use, becoming easily angered over minor frustrations, difficulty focusing and staying on task, and being on guard much of the time.  He denied suicidal ideation, arrests, and any legal involvement.  Upon examination, the examiner noted: depressed mood; anxiety; chronic sleep impairment; impairment of short and long-term memory; disturbances of mood and motivation; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner determined that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran was noted to be casually dressed, appropriately groomed, oriented, pleasant, cooperative with good eye contact, and with appropriate affect.  There was no evidence of psychosis.  

In an April 2014 VA note, the Veteran reported that he lost his best friend and was feeling overwhelmed, numb, having difficulty with concentrating, unable to remember things, and having outbursts.  The Veteran denied hallucinations, delusions, suicidal ideations, and homicidal ideations.  The clinician noted that it was difficult to elicit the Veteran's symptoms as he could not concentrate on the conversation, but observed that he was well groomed, with "off and on" eye contact, with worried attitude, anxious affect, normal speech, normal motor activity, limited insight, and limited judgment.

In an April 2014 correspondence, the Veteran endorsed paranoia; nightly armed surveillance of his home; cold sweats during nightmares; anxiety after triggers; angry outbursts; and social isolation.  

In a September 2014 correspondence, Veteran reported that his inability to work has elevated his stress and anger.  He stated he has exploded at family, friends, and people since first receiving his first evaluation for PTSD at 30 percent.  He described an incident wherein he raced down to his previous representative in anger after receiving a 30 percent rating.  He also reported short term and long term memory impairment.  He also reported that he was scared to work himself again because he is afraid of his reactions when dealing with people. 

In a May 2014 VA note, the Veteran reported that he was doing well.  He reported that he had only one nightmare since the last time he was seen and that he was able to manage situations with less irritability.

In a November 2014 VA examination, the Veteran reported social isolation, anger, and that his marriage was strained.  Upon examination, the following symptoms were noted: depressed mood, anxiety, chronic sleep impairment, impairment of short and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner determined that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas.  

In March 2015, the Veteran's wife submitted a statement describing her difficulty with discussing feelings or conflicts with the Veteran.  She reported that the Veteran lacked compassion and focus and that his relationships with his children were strained.

In the March 2017 Board hearing transcript, the Veteran reported that his symptoms have remained consistent during the appeal period.  The Veteran testified that he had sleep impairment, anxiety, and difficulty with social relationships.  He reported that he occasionally participated in a local veterans' organization.  His wife testified that they have been married for 40 years, and described the Veteran's irritability, lack of motivation, lack of concentration, depression, and memory loss. 

The Board finds that the Veteran is competent and generally credible in his reports of symptoms because they are generally consistent and were accepted by clinicians and examiners without challenge as exaggerated or manipulative.  The Board additionally finds that the medical evidence of record is competent, credible, and probative.

After a review of all the lay and medical evidence of record, the Board finds that a disability rating of 70 percent, but no higher, is warranted for the entire period on appeal. 
Resolving all reasonable doubt in the Veteran's favor, the evidence shows that, for the entire appeal period, the Veteran's symptoms meet the 70 percent criteria and result in deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, and is manifested by: impaired impulse control (such as unprovoked irritability with periods of violence; difficulty in adapting to stressful circumstances (including work or a worklike setting); impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; depressed mood; anxiety; and chronic sleep impairment.

The record does not show that the Veteran's symptoms have manifested with such severity, frequency, and duration as to result in total occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (specifying that VA shall consider the frequency, severity and duration of symptoms when evaluating a mental disorder).  Indeed, the Veteran does not meet the 100 percent criteria at any point during the appeal period because he does not exhibit total occupational or social impairment due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.   

Significantly, the record indicates that the Veteran's occupational and social functioning is not totally impaired.  It was noted that while the Veteran prefers to remain fairly isolated, he is nonetheless able to maintain adequate relationships with family, to include a 40 year marriage to his wife, and a few friends.  He occasionally participates with a local veterans' organization, and attends church.  As such, the record does not indicate that the Veteran's symptoms result in total social impairment.  Additional, as discussed in further detail below, the Veteran's occupational functioning is impaired.  However, medical records document that the Veteran has generally presented to medical appointments groomed; dressed appropriately; alert; oriented; with normal speech; with linear, relevant, goal-directed thought process; with no hallucinations or evidence of formal thought disorder; with no ruminations or obsessional ideation; with intact memory; and with appropriate insight and judgment.  GAF scores during the appeal period varied between 53 and 55 and are indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  They do not indicate total occupational and social impairment.

The Board finds that, during the entirety of the appeal, the Veteran's symptoms have resulted in deficiencies in most areas, but have not manifested with such severity, frequency and duration as to result in total occupational and social impairment during the appeal period.  

In sum, the Veteran's PTSD symptoms more nearly approximate the criteria for the assignment of a 70 percent rating, but no higher, for the entire period on appeal.  The Board has considered all psychiatric symptoms in reaching this conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

TDIU

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a) (2016).

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

Service connection is currently in effect for: PTSD with alcohol use disorder at 70 percent from March 8, 2010, per this decision; tinea versicolor at 10 percent from November 28, 1980; tinnitus at 10 percent from September 4, 2009; and hearing loss at a noncompensable rating.  Consequently, for the entire period on appeal from March 8, 2010, the Veteran meets the schedular criteria for TDIU as he has a rating of 70 percent for PTSD, and a combined rating of 80 percent. 

Turning to the merits of the claim, the Board finds that there is sufficient evidence to adjudicate the claim

In a January 2010 VA treatment record, the Veteran reported that he currently worked as a roofer.  However, in February 2010, the Veteran reported that he had been out of work for the past 9 to 10 months and unemployment was causing him to think about Vietnam and, thus, leading to increased anxiety and depression.  He stated that he was unemployed due to economic conditions and that his unemployment was likely temporarily.  He reported that his longest period of full-time employment was for 30 years.  The clinician noted that the Veteran's barriers to occupational goals included irritability and his preference of working alone.

In his March 2010 claim for PTSD, the Veteran endorsed a rocky employment history after service, stating that he bounced from job to job until he became a roofer.  

In the March 2010 VA examination, the Veteran reported that he was a self-employed roofer, and that his last job was four to five months prior to the examination.  The Veteran reported that he has been self-employed as a roofer for the previous 25 years.  He noted that he primarily worked by himself, but occasionally hired additional labor.  He reported that he was currently unemployed due to the economy and was feeling unmotivated to look for jobs.  He recalled getting into arguments, disagreements, and a few fistfights with previous co-workers until he started working for himself.  He noted that he was never fired from a job, but that he walked away from most jobs.  When discussing job responsibilities, he reported lack of motivation and problems with communication.  He also reported avoiding coworkers in public, having minimal interactions with clients, and that he preferred to work on his own.  He reported dropping out of high school at the age of 17, that he obtained his GED in service, and that he attended a few years of trade school.

In February 2014, the Veteran submitted an application for increased compensation based on unemployability (VA Form 21-8940).  He reported that his last period of full time employment was in October 2009, and that he became too disabled to work at the same time.  He did not report any employment within the previous 5 years and stated that he did not have any earned income in the last 12 months.  He also reported that he has not tried to obtain any employment since he became too disabled to work.

In the April 2014 examination, the Veteran reported that he last worked during the summer of 2013, when he was doing occasional painting and handyman jobs.  He stated that he was unable to continue working due to anger, anxiety, and difficulties with concentration and memory, and that that these symptoms influenced him to make more mistakes or take longer than expected to complete tasks.  The examiner opined that the Veteran's anxiety and difficulty concentrating on the job were notable markers that his symptoms had increased and were now affecting his occupational functioning. 

In September 2014 correspondence, the Veteran reported that he had not worked for over five years.
The Veteran reported in the November 2014 examination that he has not been able to manage a job since 2013.  He reported that he was working handyman/painting jobs at the time.  The examiner opined that the Veteran had not improved since his last examination and that he would have extreme difficulty working with others as his thought process and difficulty with interacting with others would impair his occupational functioning.

In a February 2015 DRO hearing, the Veteran testified that his last period of full-time employment was in 2009.  

In a March 2015 email, the Veteran's treating clinician submitted a statement.  It was noted that she had been treating the Veteran since 2009.  She opined that the Veteran follows a pattern of waxing and waning symptoms, but the symptoms are always present to some degree.  She further determined that the Veteran's chronic symptoms rendered him unable to maintain employment, and consisted of: insomnia with nightmares, irritability, isolation, reaction to triggers, lack of concentration, and recurrent and disturbing thoughts.  She concluded that the Veteran has had significant distress or impairment in social and occupational functioning and the disturbance were not attributable to the effects of alcohol or other substances.

In the March 2017 Board hearing transcript, the Veteran reported that he last worked in 2009 as a roofer, but stated that it was not full-time work.  Through his representative, he asserted that his symptoms were escalating at the time that he stopped working.  He testified that he decided to stop working because he was argumentative and had a hard time dealing with people.  His wife also recalled that, during that time, she had to help the Veteran with paperwork because he was unable to do it on his own.  

A review of the record, read in the light most favorable to the Veteran, indicates that the Veteran has not engaged in substantially gainful employment during the period on appeal.  The Board notes that in April 2014, the Veteran reported that he worked during the summer of 2013.  However, the Board will resolve doubt in favor of the Veteran and find that the Veteran's work in 2013 was not substantially gainful activity.  Indeed, the Veteran reported that the work consisted of occasional painting and handyman jobs, and that he was unable to continue the work due to his symptoms.  Additionally, the record, which includes elicited testimony from the February 2015 DRO hearing, generally indicates that the Veteran's last period of full-time employment occurred in 2009.  In light of the above, the Board will afford the Veteran the benefit of the doubt and find that the evidence is in equipoise on whether the Veteran engaged in substantially gainful activity during the appeal period. 

Based on a review of the evidence, and taking into consideration the Veteran's level of education, work experience, and resulting social impairment from his service-connected disabilities, the Board finds that the Veteran is unable to work during the entire period on appeal.  Indeed, the Veteran does not have the educational experience to secure a work position to accommodate his occupational limitations.  His highest level of education consists of a GED and a few years of trade school.  Additionally, his work history consists of only one type of job: self-employment as a roofer that was primarily solitary in nature.  Notably, during the March 2010 examination, the Veteran recalled getting into arguments, disagreements, and fistfights with prior co-workers until he started working for himself.  Further, the Board acknowledges the statement submitted in March 2015 in which his treating clinician opined that the Veteran has had significant distress and impairment in social and occupational functioning due to his symptoms. 

Resolving all doubt in favor of the Veteran, the Board concludes that the disability picture presented by the evidence of record establishes that the Veteran has been unable to obtain or retain substantially gainful employment during the entire period on appeal due to his service-connected disabilities.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to a disability rating of 70 percent, but no higher, for PTSD from March 8, 2010 is granted.

Entitlement to TDIU is granted from March 8, 2010, subject to laws and regulations applicable to the payment of monetary benefits. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


